DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019, 10/09/2020, 01/27/2021, 02/11/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1,3 objected to because of the following informalities:  
In claim 1, line 4, “by electromagnetic radiation” should read “by an electromagnetic radiation”.
In claim 1, line 6-7, “in a modified region and in non-modified regions” should read “in a modified region and in a non-modified regions”.
In claim 1, line 9, “having different characteristics” should read “having a different characteristics”.
In claim 3, line 3, “process parameters” should read “a process parameters”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1,6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the etching process” and the specification is not disclosed any structure for the etching process. For the purpose of examination, “the etching process” is interpreted as – any etching process, such as wet etching process. Correct limitation if there is different meaning of the etching process.

Claim 6 recites “the subsequent etching process” and the specification is not disclosed any structure for the etching process. For the purpose of examination, “the etching process” is interpreted as – any subsequent etching process, such as wet etching process. Correct limitation if there is different meaning of the subsequent etching process.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1,5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirotaka JP2008156200A (IDS cited in the application) in view of Ryuichi JP2005190857 (IDS cited in the application).

Hirotaka teaches:
Regarding claim 1. A method for creating at least one recess, in particular an aperture, in a transparent or transmissive material (page.3, par.2, A method for producing a through hole in glass), comprising:  selectively modifying the material along a beam axis by electromagnetic radiation (Page.4, para.7, line 1-2; A preferable value of the energy of the laser pulse is selected according to what kind of deteriorated layer is formed; fig.2, 11, laser); and creating the at least one recess by one or more etching steps, using different etching rates in a modified region and in non-modified regions (page.3,par.8, step I and II; the altered part using an etchant having an etching rate for the altered part larger than the etching rate for the glass), wherein the electromagnetic radiation produces modifications having different characteristics in the material along the beam axis (page.7, par.9; the size of the altered portion varies depending on the power of the laser pulse, diameter of beam, focal length of lens; fig.2,11, laser), and the etching rates differ from one another in the regions modified with different characteristics under unchanged etching conditions (different characteristics result in different type of altered portion in the glass, such as different focal length of lens have varies of altered portion length, different laser power and diameter of beam have varies of altered portion size; all of these 

5. The method according to claim 1, wherein several etching steps, comprising different etching conditions are carried out (page.8, para.1,  change etching time and temperature of etching solution).

6. The method according to claim 1, wherein the material comprising a plate-shaped material (fig.2, 12; plate-shaped glass), and wherein a surface of th

Hirotaka teaches the invention as discussed above, but is not specific with etching process.

Ryuichi teaches:
1.such that the etching process in the material is heterogeneous (fig.8b-8d; the length of modification portion is different by change focal length of the laser beam, therefore, varies of etching processing with different characteristics).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have Hirotaka modify with Ryuichi etching process in order to etching recess/hole with varied of process in the glass.  Since varies of modification portions are formed by different laser characteristics, the length of modification portions are different that directly affect the subsequence of etching processing appears . 

Claim 2-3,7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirotaka JP2008156200A in view of Ryuichi JP2005190857 in further view of Fukuyama US 2017/0122867.

Hirotaka in view of Kurosawa teaches the invention substantially as claimed for the method according to claim 2 further comprising wherein the different characteristics of the modifications are achieved (page.7, par.9, the size of the altered portion varies depending on the power of the laser pulse, diameter of beam, focal length of lens).

3.The method according to claim 1, wherein the different characteristics of the modifications are achieved by varying process parameters comprising , a focal position (page.7, par.9; the focal length L of the lens), a pulse energy (page.7, par.9; the power of the laser pulse), and/or an intensity (and/or indicate can be “both” or “or”; https://dictionary.cambridge.org/us/dictionary/english/and-or, accessed 2/18/22).  

7.The method according to claim 3, wherein by selecting the process parameters, an opening angle is adjusted less than 50 and/or (and/or indicate can be “both” or “or”; https://dictionary.cambridge.org/us/dictionary/english/and-or, accessed 2/18/22) a diameter of the recess is adjusted (see Ryuichi, fig.8d, H3 and H3’, opening at top and bottom of glass have different size of diameter by different modification portion length).  

0.
However, the court have held that where general condition of claim is disposed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation(MPEP 2144.05 IIa).
In this case, the opening have a certain different angle, but the prior art is silent that the difference opening angle is more than 100. However, the court have said that having an optimal or workable range is not inventive. Varying opening angle by change laser characteristics parameter is recognized as a result-effective variable which is result of a routine experimentation. In this case, varying the opening angle according to altered portion is produced by laser irradiation with different characteristics. A predetermined or selected laser characteristic parameters decides the diameter or opening angle of hole via subsequently process of etching that to satisfy demand of manufacture process. Altered portion irradiation by laser with different characteristics result in altered portion having different length and size by change of focal position, laser energy, laser shape and intensity. Different length and size of altered portion appear different etch rate during subsequently etch process that affect the size/opening of hole. For an instance, the laser irradiation forms larger size of altered portion with high laser energy forms larger diameter of hole that cause opening angle larger than smaller size of altered portion. Therefore, the opening angle by change laser characteristics parameter  is recognized in the art to be a result effective variable.

Hirotaka in view of Ryuichi silent on beam shape.

Fukuyama teaches:

3. a beam shape (fig.2, 15, phrase-modulating element).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have Hirotaka in view of Ryuichi modify with Fukuyama laser beam shape in order to modify the altered portion with changed beam shape that irradiate altered portion with expect angle or position in the glass plate, thereby a changed laser beam shape beneficially improve subsequence of etching process to the plate material. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirotaka JP2008156200 in view of Ryuichi JP2005190857 in further view of Kelly 10163623.

Hirotaka in view of Ryuichi teaches the invention substantially as claimed for the method according to claim 2 further comprising modification and etching treatment of the material (see discussed above).
However, Hirotaka in view of Ryuichi is silent on cycle and performed several times.

Kelly teaches:
4. cycle and performed several times (col.5, line 21-24; an etching cycle includes a surface modification treatment  and a second wet etching operation. Col.5,line 41-42; several times).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have Hirotaka in view of Ryuichi modify with Kelly cycle and several times in order to remove layer slowly which is increase the precision of operation. Repeat modification and etching operation to remove layer . 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirotaka JP2008/156200A in view of Ryuichi JP2005/190857 in further view of Yoshimura  5653901.

Hirotaka in view of Ryuichi teaches the invention substantially as claimed for the method according to claim 9 further comprising  A printing device (see Hirotaka; page.15,para2, line 2; a printer head of an ink jet printer), comprising: comprising a plate-shaped material (see Hirotaka; fig.1,12 – plate-shaped glass) produced by the method according to claim 1 (see discussed above).  

However, Hirotaka in view of Ryuichi is silent on nozzle plate.

Yoshimura teaches:
9. a nozzle plate (fig.1,3; nozzle plate).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have Hirotaka in view of Ryuichi modify with Yoshimura nozzle plate in order to produce nozzle plate for printing device by laser processing method to form aperture on the plate material, thereby a nozzle plate with plate-shape material can be produced with any desirable aperture to satisfied printer function requirement. 
					
						Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YI . HAO/
Examiner
Art Unit 3761



/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761